Exhibit 10.1

November 19, 2019

Organogenesis Holdings Inc.

85 Dan Road

Canton, Massachusetts 02021

Attn: Gary S. Gillheeney, Sr., President and Chief Executive Officer

Re:Fee Letter Agreement

Ladies and Gentlemen:

This fee letter agreement (the “Agreement”) confirms the agreement by and among
Organogenesis Holdings Inc. (the “Company”), Avista Capital Partners IV, L.P.
(“Avista IV”), Avista Capital Partners (Offshore) IV, L.P. (“Avista IV Offshore”
and together with Avista IV, the “Avista Funds”) and Avista Capital Holdings,
L.P., an affiliate of the Avista Funds (the “Management Company”), pursuant to
which the Company hereby agrees to pay the Management Company a fee in
consideration for certain services rendered in connection with Investments (as
defined below) in the Company that may be made by the Avista Funds. In
connection with the Proposed Offering (as defined below), the Company’s
underwriters have agreed that they shall not be entitled to a discount or fee
for the portion of the aggregate gross proceeds of the Investments sold to the
Avista Funds. In consideration of the valuable services provided by the
Management Company in connection with the Proposed Offering, if the Avista Funds
participate in the Proposed Offering, the Company shall pay the Management
Company a fee in an amount equal to the portion of the aggregate gross proceeds
of the Investments sold to the Avista Funds, if any, multiplied by a rate equal
to the rate of the underwriters’ discount or spread in the Proposed Offering
without giving effect to any Investments sold to the Avista Funds. It being
understood that no fee shall be payable hereunder if the Avista Funds do not
participate in the Proposed Offering or if the Proposed Offering does not close
on or before December 31, 2019. As used herein, “Investments” are defined as the
purchase of the Company’s Class A common stock, par value $0.0001 per share (the
“Common Stock”), for cash pursuant to a proposed offering of Common Stock to be
made by the Company pursuant to a registration statement on Form S-3 (No.
333-233621) (the “Proposed Offering”). Any fee payable to the Management Company
by the Company hereunder, if any, shall be due and payable within five business
days of the closing of the Proposed Offering.

The Company represents and warrants to the Avista Funds and the Management
Company that it has the requisite corporate power and authority and power to
enter into this Agreement and to consummate the transactions contemplated hereby
and that such transactions shall not contravene any contractual, regulatory,
statutory or other obligation or restriction applicable to the Company.

Each of the Avista Funds and the Management Company, as to itself only,
represents and warrants to the Company that it has the requisite power and
authority to enter into this Agreement and consummate the transactions
contemplated hereby and that such transactions shall not contravene any
contractual, regulatory, statutory or other obligation or restriction applicable
to it.

This agreement, and any action or proceeding arising out of or relating to this
Agreement, shall be exclusively governed by the laws of the State of Delaware.

In the event that any part of this Agreement is declared by any court or other
judicial or administrative body to be null, void or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this agreement shall remain in full force and effect. In
such an event, the Avista Funds and the Company shall endeavor in good faith
negotiations to modify this agreement so as to affect the original intent of the
parties as closely as possible.



--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party hereto and delivered to the other parties.

Please sign to acknowledge agreement with the above terms and return to the
undersigned.

 

Avista Funds: Avista Capital Partners IV, L.P. By:  

/s/ Robert Girardi

Name:   Robert Girardi Title:   Partner Avista Capital Partners (Offshore) IV,
L.P. By:  

/s/ Robert Girardi

Name:   Robert Girardi Title:   Partner

 

Avista Capital Holdings, L.P. By:  

/s/ Benjamin Silbert

Name:   Benjamin Silbert Title:   General Counsel

Acknowledged and agreed to:

Company:

Organogenesis Holdings Inc.

 

By:  

/s/ Timothy M. Cunningham

Name:   Timothy M. Cunningham Title:   Chief Financial Officer

Signature Page to Fee Letter Agreement

 

2